DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-13 are pending and under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(1)	Claims 1-4, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dallakyan et al (Moscow University Biological Sciences Bulletin, Vol. 72, No. 3, pp. 115-120, 2017).
The claims read on a composition comprising Shungite as an active ingredient.
With regard to claims 1-3, Dallakyan et al teach a composition comprising Shungite as an active ingredient (see, for example, page 116, second column, first paragraph where it teaches Shungite added to a culture medium). 
See In re Best, 195 USPQ 430, 433 (CCPA 1997), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.
With regard to claims 4, 8 and 11, Dallakyan et al teach Shungite at a concentration at 100 g/L (see, for example, page 116, second column, first paragraph). It would have been obvious to one of ordinary skill in the art that concentration of Shungite could vary based on optimization within the prior art conditions or through routine experimentation. In addition, there is no evidence that the concentration of Shungite is critical to the invention. See MPEP 2144.05(II)(A).

(2)	Claims 1-4, 6, 8, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sajo et al (Oxidative Medicine and Cellular Longevity, Article ID 7340143, 11 pages, 2017).
The claims read on a composition comprising Shungite as an active ingredient.
With regards to claims 1-3, Sajo et al teach a composition comprising Shungite as an active ingredient (see, for example, section 2.3 where it teaches Shungite as an active ingredient in a suspension). 
See In re Best, 195 USPQ 430, 433 (CCPA 1997), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.
With regard to claims 6, 10 and 13, Sajo et al teach the Shungite is pulverized to be in a powder form (see, for example, section 2.3 where it teaches the grinding of the stone of Shungite and pulverizing Shungite stone).
With regard to claims 4, 8 and 11, Sajo et al is silent with regard to the concentration of the Shungite; however, it would have been obvious to one of ordinary skill in the art that concentration of Shungite could vary based on optimization within the prior art conditions or through routine experimentation. In addition, there is no evidence that the concentration of Shungite is critical to the invention. See MPEP 2144.05(II)(A).

Conclusion
Claims 1-4, 6, 8, 10, 11 and 13 are rejected.
Claims 5, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661